This was an action by the state against appellee bank to recover franchise taxes alleged to be due from said bank for the years 1911 to 1920, inclusive. The complaint contained 10 counts, the plaintiff suing in a separate count for each year's tax. The trial court sustained demurrers to each count, and rendered judgment for the defendant; the principal grounds of demurer being that the defendant as a bank was exempt from the payment of a franchise tax. The state, by reason of the adverse ruling of the court in sustaining the demurrers to the complaint, took a nonsuit and appeals.
The following agreement in writing by counsel for the respective parties in this proceeding is presented to this court:
"In this case it is agreed and stipulated between the parties that the question to be decided is whether or not state banks in the state of Alabama shall pay a franchise tax for the years 1911-1920, inclusive, the state contending that the statutes by the terms of which the banks were relieved from paying such franchise tax were unconstitutional and void, and the defendant contending that there is no legal authority for demanding of the defendant bank a franchise tax for either of said years.
"It is further agreed and stipulated that upon the submission of the case, both parties will request the court, and do hereby request the court to decide the question fully without regard to the status of the pleadings or to the form of the orders and judgments of the court below."
The question presented by this appeal involves the constitutionality of the following acts of the Legislature of Alabama, to wit: Acts of 1911, p. 170, and Acts of 1915, p. 397, in so far as said acts attempt to exempt banks and banking institutions from the payment of franchise taxes as aforesaid.
As provided by the statute (Acts 1911, p. 449), the question was certified by this court to the Supreme Court for the determination. The views of this court are contained in the opinion accompanying the certification of the question, and hereinabove set out. In this opinion this court gave as its conclusion that the acts in question, so far as they attempted to exempt banks and banking institutions from the payment of a franchise tax, are unconstitutional. The response of the Supreme Court confirms these views.
It follows therefore that the court below erred in sustaining demurrers to the complaint, and upon authority of the "Supreme Court's reply" hereinabove set out, the judgement of the lower court is reversed, and the cause remanded.
Reversed and remanded.